Title: To James Madison from Joseph Jones, 26 November 1803
From: Jones, Joseph
To: Madison, James



Dr. Sr.
Alexa. 26th. Novr. 1803.
Mr. Swan informs me there is abt. 60 or 70 dols. due to the Bank on Monroes Notes and which it is necessary shod. be paid. When we were last together you mentioned you shod. have money to pay Monroe for some things purchased from him. If it be so, and you can conveniently furnish the above sum to Mr. Swan or the president of the Bank for the purpose of keeping down the int. it will be doing him a Service and prevent Mr. Swan his security from being called on for the money. It wod. have given me pleasure to have called on you but I have been so long from home on the Circuit and the Genl. Court I am anxious to return and especially as the weather is so favourable—remember me respectfully t⟨o⟩ the Family. Yr. friend & Servt.
Jos: Jones.
 

   
   RC (DLC).



   
   Alexandria merchant and banker Thomas Swann was associated with several banks during the early part of the nineteenth century (Miller, Artisans and Merchants of Alexandria, 1:21, 131, 2:164). Jones doubtless referred to Monroe’s loan at the Bank of Alexandria (Swann to JM, 6 May 1804 [DLC]). See also Monroe to JM, 7 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:395–97).


